DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment/remarks of 10/04/2022.

By the amendment, claims 1, 5 and 9 are amended. Claims 1-12 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/04/2022, 07/05/2022 and 04/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant (Remarks page 12-13) submitted replacement drawings overcome the drawing objections of the Non-Final Rejection of 10/15/2021 and 2nd Non-Final Rejection of 04/04/2022.  The Examiner notes however that there remains several Figures with continuing issues that must be addressed, as stated in the updated objection to the drawings below.
Examiner’s Note: A 2nd Non-Final Rejection was issued 04/04/2022 which added new rejections under 35 USC 112 2nd paragraph regarding claims 10-12 as discussed in the Interview of 03/28/2022.  These rejections have not been clearly addressed by Applicant’s reply and are maintained below as the amendment to claims 1, 5 and 9 do not overcome the rejections of claims 10-12 under 35 USC 112 2nd paragraph.
Applicant argues (Remarks pages 13-14), regarding the 35 USC 102 rejections of claims 1, 5 and 9 by Wolfe, that the claims as amended are not taught or suggested by Wolfe.  While Applicant has not specifically pointed out how the language of the claims patentably distinguish them from Wolfe, nevertheless the newly added limitations requiring a series of selections for sign-in are not disclosed by Wolfe. Therefore, the rejections are withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Wolfe in view of Chakraborty’760 (US 2006/0167760).

Drawings
The replacement drawings of 10/04/2022 are objected to because they contain drawings which appear blurry and/or have hard to read diagrams or text (See at least Figures 5A-B, 5D, 9, 12A-C, 15A-B, 18B-D, 21A, 30, 32, 36C-E, 38, 40A-B, 43A-C, 47A-B, 49A-B, 51A-B, 51D, 55, 57E-I, 61A-61C, 63B, 65A-B). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 is dependent on “the apparatus of claim 9”. There is insufficient antecedent basis for this limitation in the claim as parent claim is a non-transitory computer storage medium. It is unclear whether claim 10 is intended to be dependent on the non-transitory computer storage medium of claim 9, or instead dependent on the apparatus of claim 5 while reciting different scope from claim 6.
Regarding claim 11, claim 10 is dependent on “the apparatus of claim 10”. However, as claim 10 is unclear in its dependence, claim 11 is similarly unclear whether it is ultimately dependent, through its dependence on claim 10, on the non-transitory computer storage medium of claim 9, or instead dependent on the apparatus of claim 5 while reciting different scope from claim 7.
Regarding claim 12, claim 12 is dependent on “the apparatus of claim 9”. There is insufficient antecedent basis for this limitation in the claim as parent claim is a non-transitory computer storage medium. It is unclear whether claim 12 is intended to be dependent on the non-transitory computer storage medium of claim 9, or instead dependent on the apparatus of claim 5 while reciting different scope from claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 8, 9 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 2019/0114387 previously presented) in view of Chakraborty et al. (US 2006/0167760 published 07/27/2006 hereafter “Chakraborty’760”).

Regarding claim 1, Wolfe discloses a method for providing an electrical schematic associated with wiring data found in technical documentation for an item via an interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access to the technical documentation for the item via an IETM viewer (¶5-6: selectable component model and wiring diagram for interaction by a user of a IETM, ¶35: configured by an administrator and/or user), the method comprising: 
providing a window for display via the IETM viewer executing on a user computing entity being used by a user signed into the IETM (Fig. 3-9: user interface 300, ¶34-35: by a user or administrator), wherein (c) the window comprises the electrical schematic in which a plurality of wires and a plurality of components shown in the electrical schematic are selectable (Fig. 5, ¶41: connectors and wires are selectable hyperlinks in the window); 
receiving input of a selection of a wire of the plurality of wires, wherein the selection of the wire is performed by the user via the IETM viewer (Fig. 5: 430, ¶41-42: selection of the wiring hyperlink for component EE); 
responsive to receiving the input of the selection of the wire of the plurality of wires (¶42: after selecting the hyperlink): 
generating a diagram comprising the wire and a plurality of terminal ends for the wire provided in the wiring data for the technical documentation for the item (Fig. 6, ¶52: displaying interactive logical layout and searchable list); and 
providing a wire window for display via the IETM viewer (Fig. 6), the wire window comprising a first view pane displaying the diagram (Fig. 6 402, ¶52: interactive logical layout) and a second view pane in which each portion of the wire between two terminals ends of the plurality of terminal ends is selectable (Fig. 6 404, ¶52: displaying searchable and selectable list of wires connecting between the terminal ends of the displayed connectors are selectable); 
receiving a selection of a portion of the wire between a first terminal end and a second terminal end of the plurality of terminal ends, wherein the selection of the portion of the wire is performed by the user via the IETM viewer (¶42-43: user can select a portion of the selectable wire between terminal components); and 
responsive to receiving the input of the selection of the portion of the wire: 
retrieving information on the portion of the wire, the first terminal end, and the second terminal end provided in the wiring data for the technical documentation for the item (¶43: user selection of a wire component, components can be searched/filtered and interacted with to retrieve additional information including showing a list of similar components); and 
providing the information on the portion of the wire, the first terminal end, and the second terminal end for display via the second view pane (¶43: user interaction with selected wire component can retrieve additional information including showing a list of similar components similar to 416 in Fig. 7).  
Wolfe fails to disclose a sign-in window for display via the IETM viewer being executed on a user computing device wherein a user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, (ii) input of a selection of a unit displayed for the selectable unit field, and (iii) input of a selection of an object displayed for the selectable object field, (b) the sign-in mechanism further signs the user into the IETM based at least in further part on the dataset, the selection of the unit displayed, and the selection of the object displayed.
Chakraborty’760 discloses methods for interacting with a IETM (Fig. 14A-B, ¶82-86). Particularly, Chakraborty’760 discloses providing a sign-in window for display via the IETM viewer being executed on a user computer device (Fig. 14A) wherein (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items (Fig. 14A, ¶82: user can choose the customer on behalf they want to use the system, ¶83: change customer option), (ii) input of a selection of a unit displayed for the selectable unit field (Fig. 14A, ¶83: after selection of customer, provide list of sites associated with the customer, selecting desired site), and (iii) input of a selection of an object displayed for the selectable object field (Fig. 14A, ¶83: selecting machine unit after selecting customer and site, ¶84), and (b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a first user credential (Fig. 14A: OK/Cancel, ¶81-84:logging in), the dataset, the selection of the unit displayed, and the selection of the object displayed (¶83-84: logging in using the input of the customerID, unitID, user type, ¶86: responsive to the user logging into the system, presenting the UI screens for interaction).
Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Wolfe and Chakraborty’760 before them before the effective filing date of the instant invention to combine the authenticating of a user of an IETM based at least in part on a user credential, a selected dataset, a selection of the unit displayed, and a selection of the object displayed, as taught by Chakraborty’760, with the window comprising the electrical schematic in which a plurality of wires and a plurality of components shown in the electrical schematic are selectable of Wolfe. One would have been motivated to make this combination to provide personalized content to a user based on the needs of the user, as suggested by Chakraborty’760 (¶76, ¶80).

Regarding claim 4, Wolfe and Chakraborty’760 disclose the method of claim 1, and Wolfe further discloses wherein the information comprises a first selectable location identifier for a first location where the first terminal end is located and a second selectable location identifier for a second location where the second terminal is located (¶22: user can select a component in a wiring diagram and be shown a physical location of a component on the aircraft) and the method further comprises: 
receiving input of a selection of the first selectable location identifier, wherein the selection of the first selectable location identifier is performed by the user via the IETM viewer (¶22); 
responsive to receiving the input of the selection of the first selectable location identifier: 
generating a location window comprising information for the first location, wherein the information for the first location is provided in the wiring data for the technical documentation of the item (¶22: physical location of a component cross linked with component on wiring diagram, ¶29: physical layout module includes 3D model highlighting location of selected component ); and 
providing the location window for display via the IETM viewer, wherein the location window is superimposed over at least a portion of one of the wire window and the information window (Fig. 9, ¶46: procedure window including images showing locations of components selected through IETM steps starting with displayed information of Fig. 6); 
receiving input of a selection of the second selectable location identifier, wherein the selection of the second selectable location identifier is performed by the user via the IETM viewer (¶22: method works for selected displayed components, i.e. a second selectable location); 
responsive to receiving the selection of the second selectable location identifier:
generating the location window comprising information for the second location, wherein the information for the second location is provided in the wiring data for the technical documentation of the item (¶22, ¶29: similar to first location selection); and 
providing the location window for display via the IETM viewer, wherein the location window is superimposed over at least a portion of one of the wire window and the information window (Fig. 9, ¶46: similar to first location selection).

Regarding claims 5 and 8, claims 5 and 8 recite limitations similar to claims 1 and 4, respectively, and are similarly rejected.

Regarding claims 9 and 12, claims 9 and 12 recite limitations similar to claims 1 and 4, respectively, and are similarly rejected.

Claim 2-3, 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe in view of Chakraborty’760 and in further view of Watson (US 2003/0126129 previously presented).

Regarding claim 2, Wolfe and Chakraborty’760 disclose the method of claim 1, and Wolfe further discloses wherein the information comprises one or more part identifiers associated with at least one of the wire, the first terminal end, and the second terminal that are selectable (¶30: IETM component information can include component details presented to a user including part numbers and other part information). Wolfe and Chakraborty’760 fail to disclose wherein the method further comprises: 
receiving input of a selection of a particular part identifier of the one or more part identifiers, wherein the selection of the particular part identifier is performed by the user via the IETM viewer; and 
responsive to receiving the input of the selection of the particular part identifier of the one or more part identifiers: 
generating a parts window comprising information for a part associated with the part identifier, wherein the information is provided in parts data found in the technical documentation of the item; and 
providing the parts window for display via the IETM viewer, wherein the parts window is superimposed over at least a portion of one of the wire window and the information window.  
Watson discloses methods for navigating linked technical manuals (¶15). In particular, Watson discloses selecting a part identifier (Fig. 10, ¶107: click on index part 913), generating a parts window comprising information for a part associated with the part identifier (Fig. 10, ¶107: visible parts list 955 jumps to parts information for selected part), wherein the information is provided in parts data found in the technical documentation of the item (¶17, ¶29, ¶107), and providing the parts window for display and superimposed over at least a portion of one of a wire window and the information window (Fig. 10 screen 955 is considered superimposed over 901 as 901 has a scroll bar and is not showing all information).
Therefore it would have been obvious to one having ordinary skill in the art and teachings of Wolfe, Chakraborty’760 and Watson before them before the effective filing of the claimed invention to combine the linked technical manual parts identifier window of Watson with the linked technical manual viewer including selection of discrete parts of Wolfe and Chakraborty’760, yielding the predictable result of displaying a parts information in parts window superimposed over a portion of the wire window or information window of Wolfe and Chakraborty’760.  One would have been motivated to make this parts window improvement to provide easily accessible logistical standards known at the time in electronic documents, as suggested by Watson (¶10-12, ¶15, ¶17).

Regarding claim 3, Wolfe, Chakraborty’760 and Watson disclose the method of claim 2, and Watson further discloses wherein the parts window comprises a parts order mechanism (¶107: parts list 955 induces ordering mechanism requisition link 953) and the method further comprises: 
receiving input of a selection of the parts order mechanism, wherein the selection of the parts order mechanism is performed by the user via the IETM viewer (Fig. 21A, ¶131: users requisitions part by link); and 
responsive to receiving the input of the selection of the parts order mechanism: 
querying a stock identifier based at least in part on a part identifier for the part (Fig. 21A, ¶131: populating window with information about the part from the virtual library including product ID, manufacturer) 
querying data for the part from a remote system based at least in part on the stock identifier (Fig. 21A, ¶131: populating window with information about the part from the virtual library including product ID, manufacturer); 
retrieving an electronic interactive order form based at least in part on the item (Fig. 21A, ¶131: populating window with information about the part from the virtual library including product ID, manufacturer); 
auto-populating the electronic interactive order form with the data (Fig. 21A, ¶131: populating window with information about the part from the virtual library including product ID, manufacturer); and 
providing the electronic interactive order form for display via the IETM viewer (Fig. 21A-21B), wherein the electronic interactive order form is configured to allow the user to at least one of edit the data and enter additional data into the electronic interactive order form and the electronic interactive order form provides one or more submit order mechanisms to allow the user to submit the order for the part directly from the IETM (Fig. 21A-21B, ¶131: user enters information/edits information of the prepopulated form and enters ordering information to submit order direction from the IETM form).  

Regarding claims 6 and 7, claims 6 and 7 recite limitations similar to claims 2 and 3, respectively, and are similarly rejected.

Regarding claims 10 and 11, claims 10 and 11 recite limitations similar to claims 2 and 3, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venkata et al.
US 10484358 B2
Single sign-on user interface improvements
Johansson et al.
US 9225704 B1
Unified management of third-party accounts
Chen et al.
CN 108268635 A
Method for acquiring webpage data involving determining types of fields of the login form


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179